Cardamone, J. P., and Hancock, Jr., J.
(dissenting). We are compelled to
dissent. The defendant has been convicted of murder and attempted murder. During the trial, evidence of an attempted murder of the only eyewitness was received over objection. The majority agree that the testimony should not have been admitted because "there was [no] evidence that the person who fired the shot was in any way an agent of or connected with the defendant.” In its final charge the court compounded the error by specifically instructing the jury that they could find the defendant to have been responsible for the shooting, stating; "before you can consider the shot fired through the window, you must also be convinced beyond a reasonable doubt that this defendant was connected with the firing of the shot. If you’re not so convinced, then you cannot consider it—the testimony.” Thus in a trial for murder and attempted murder, the jury was invited to speculate that *803the defendant had tried to kill the complaining witness although there was no legal evidence of the fact. We cannot accept the conclusion that this could have been harmless error under People v Crimmins (36 NY2d 230). (See People v Castillo, 47 NY2d 270; People v Dickman, 42 NY2d 294; cf. People v Cook, 42 NY2d 204.) In Crimmins the Court of Appeals laid down a two-step test for the consideration of nonconstitutional errors during a trial. The first step is to determine whether proof of defendant’s guilt, without reference to the error, is overwhelming. Having satisfied itself that the first step is successfully met, an appellate court may then consider whether "there is a significant probability * * * that the jury would have acquitted the defendant had it not been for the error or errors which occurred,” (People v Crimmins, supra, pp 241-242). The majority have misapplied the first step of this rule, because the evidence of defendant’s guilt in this case, is not overwhelming. In this trial for the murder of one person and the attempted murder of another, the key issue was the identification of the defendant. The only witness was the surviving victim, Orvetta Stewart. She first testified that this defendant and a codefendant were the two men who had murdered her friend and attempted to murder her. This incident occurred late at night on a downtown street in Buffalo. In 1973 this defendant and codefendant were convicted after a jury trial. The conviction was reversed by the Court of Appeals and a new trial ordered because of the uncertainty surrounding this witness’ identification of the defendants. After the reversal the case against the defendant was discontinued because the witness recanted her identification of him. Thus, it is clear that this witness’ credibility was the crucial issue. Bearing on her credibility is the fact that she positively identified the codefendant on five separate occasions as being one of the perpetrators of the crime. She similarly identified this defendant as one of the two men present. At the time of the crime she was a prostitute. She testified at the trial in 1977 that she was not then a prostitute and claimed that she had not engaged in prostitution for a period of at least one year preceding the trial. Upon cross-examination defense counsel attempted to establish that within approximately one month of trial she had been arrested for loitering for purposes of prostitution. A reading of the record makes abundantly clear that this prostitution charge against her was dropped in the interest of justice after she testified in this defendant’s trial. She also testified that on the night in question, May 10, 1972, she was not a heroin addict or user. The People’s own medical witness and the hospital records, however, conclusively show that at the time of her admission on the date of this crime she had "track marks” on both of her arms and was diagnosed on admission as a "heroin addict”. The nurses’ notes reveal that while confined in the hospital she constantly complained of pain so as to obtain morphine. In the record there is no other direct evidence of defendant’s guilt. The People questioned Orvetta Stewart in connection with an incident which allegedly occurred on October 8. 1976. She claims that on that date two unidentified men (neither of whom were defendant) came to her house and that shortly thereafter several shots were fired at her. Upon objection to this unrelated, remote incident the District Attorney stated that he would connect the alleged attempt on Ms. Stewart’s life to the defendant. The testimony thereafter offered was given by one Groom, who was in prison with this defendant. Witness Groom testified that the defendant had first told him that he was having marital troubles with his wife and wanted Groom to "get rid of’ his wife. Groom refused. One month later, Groom’s testimony continued, defendant asked him to get rid of the only witness (not naming her) that could identify him in the murder case. In return for this *804testimony Groom was promised assistance with a pending parole violation and a weapons charge. The prejudicial impact of the inadmissible evidence concerning the shooting is substantially magnified, in our opinion, when it is superimposed on the testimony by Groom that the defendant had tried to hire him to kill Orvetta Stewart. Without the irrelevant and prejudicial proof of the shooting, the jury could well have discounted Groom’s testimony as that of a convicted felon and parole violator who would be eager to provide helpful testimony hoping to obtain favorable parole treatment from the People. With the proof of the shooting, the jury could have concluded (based solely on the irrelevant and inadmissible evidence) that Groom’s testimony had been "corroborated” and that not only had the defendant tried to hire Groom to kill Stewart, but that the defendant had, in fact, gotten someone else to do the job. We cannot say, therefore, that there is not a significant probability that defendant’s convictions resulted not from the proof relating to the indictment but rather from the jury’s unwarranted conclusion that defendant was guilty of an uncharged and unrelated attempted murder and that he therefore must have committed the crimes charged. To permit the jury as the trial court did in its charge to infer from this testimony evidence of the defendant’s consciousness of guilt is to allow the jury to leap a logical gap in the proof before them and to draw an unwarranted conclusion based on pure conjecture. Because the improper proof of the commission of another crime has "worked ineradicable prejudice on [defendant’s] right to a fair trial on the chargefs] of [murder and attempted murder]” (People v Castillo, 47 NY2d 270), we would reverse and grant a new trial. (See, also, People v Vails, 43 NY2d 364, 368; People v Cook, 42 NY2d 204, 208, supra; People v Sandoval, 34 NY2d 371, 377; People v Schwartzman, 24 NY2d 241, 247, cert den 396 US 846; People v McKinney, 24 NY2d 180, 184-186.) (Appeal from judgment of Erie County Court—murder and attempted murder.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.